 In the Matter Of MILK PRODUCTS MANUFACTURERS' ASSOCIATION, FORAND IN BEHALF OF THE BORDEN COMPANY (MODESTO), CARNATIONCOMPANY (GUSTINE), AND SEGO MILK PRODUCTS COMPANY(SALINAS), EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHIN-ISTS,DISTRICT LODGE No. 41 AND DISTRICT LODGE No. 93, PETITIONERCase No. 20-RC-624.-Decided January 30, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Louis S. Pen-field, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pusuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer' is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit composed of all produc-tion and maintenance employees in the can shops of the Borden Com-pany plant at Modesto, the Carnation Company plant at Gustine, andthe Sego Milk Products plant at Salinas, including maintenancemachinists in the boiler rooms of all three plants.As alternatives,listed as follows in the order of the Petitioner's preference, it requestsa unit of (1) can shop employees in the three plants and a separate unitof maintenance machinists in the three boiler rooms; or (2) can shopemployees in the three plants and a separate unit of maintenancemachinists in the Carnation boiler room; or (3) can shop employeesIThe Employer is an association of milk products manufacturers in California.8S NLRB No. 80.317 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the three plants.The Employer and the Intervenors 2 contend thatthe only appropriate unit consists of production and maintenanceemployees in the three can shops, i. e., the unit requested as the Peti-tioner's third alternative.The Employer represents for collective bargaining purposes theowners of some 60 milk products manufacturing plants.Only 3 ofthese plants (Borden, Carnation, and Sego) produce condensed andevaporated milk for which the cans are made at the respective plants.They are the only members of the Employer involved in this pro-ceeding.All three plants are similar in organization and operation.Rawmilk is delivered to the condenseries where it is processed in cookersheated by steam, and then canned. The steam is supplied from boilerslocated in boiler rooms separate from both the condenseries and thecan shops.The can shops manufacture cans for use in canning theproducts of the respective condenseries, and for sale to other plantswhich do not have their own can shops.Each can shop has production employees engaged in making tincans.In addition, there is a crew of maintenance machinists whowork only in the can shop under the supervision of the can shop super-intendent.Each can shop has its own fully equipped machine shop.As the can shop machines are complex, and operate at high speeds,their maintenance and repair require specialized skills.The condensery machines, on the other hand, are relatively simpleand do not require the work of the same type of highly specializedmachinists.The maintenance crews for the conden series work out ofthe boiler rooms under supervision of the chief engineers.Their workisvaried.In addition to repairing and making parts for the con-densery machines, they do plumbing, pipe fitting, electrical work, andconcrete laying.There is no interchange between the two mainte-nance groups, although on occasion boiler room machinists may use thetools in the'can shop machine shop to do a job that cannot be done intheir own less fully equipped machine shop.:'Among the boiler roomemployees, however, there is some interchange in that the men whotend the boilers occasionally do minor repair jobs on the condenserymachines when it is possible to bring the work into the boiler rooms.2International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, AFL, herein called the Teamsters, and International Union of Operating Engineers,Stationary Local 39, AFL, herein called the Operating Engineers, intervened in the pro-ceeding only to resist the Petitioner's claim to represent the boiler room maintenancemachinists.The Intervenors make no claim to represent the can shop employees.aThe record indicates that this is the practice only at the Carnation plant.Borden andSego employ outside contractors for condensery repair work that cannot be done in theboiler room machine shop. MILK PRODUCTS MANUFACTURERS' ASSOCIATION319The three can shops operate only 5 days a week, whereas the con-denseries and boiler rooms work on a 7-day schedule.Each can shophas its own payroll and shop superintendent.Although the employeesin the condenseries and boiler rooms are not under the same immediate'supervision, they are on the same payroll and, insofar as the main-tenance crews are concerned, operate in each plant as an integrateddepartment.The record shows that for several years the Employer has bargainedwith the Operating Engineers for all boiler room employees in allthe member plants, with the Teamsters for employees in all the con-denseries, and with the Petitioner for production and maintenanceemployees in the can shops involved herein.The coverage clause inthe contract with the Petitioner reads as follows :Section 1 (a).The Employer shall recognize the Union asthe sole Collective Bargaining Agency of all employees withinits jurisdiction, or eligible to membership therein . . . .Despite this clause, boiler room machinists at both Borden and Segohave always been included in the boiler room unit represented by theOperating Engineers.A more. ambiguous situation exists at Carna-tion which did not join the Employer until 1946. In that plant, fourof the nine boiler room machinists are members of the Petitioner andare paid at the rate provided for machinists in the can shop contract.In all other respects, the four enjoy the benefits of the OperatingEngineers' contract.The other five machinists are members of theOperating Engineers and are paid at the machinists rate listed in thecontract of that labor organization.This bargaining history does not justify joining the boiler roommachinists with can shop employees or setting them up in a separateunit,Bargaining with the Employer has been on a departmentaland not on a craft basis.Machinists in the can shop have been in-cluded with production and maintenance employees in that depart-ment; boiler room machinists have similarly, except in the confusedsituation at Carnation, been included in the same unit with other boilerroom employees.To join machinists in the boiler room with a produc-tion and maintenance unit of can shop employees would be to estab-lish neither a departmental nor a craft unit.A separate unit of someor all boiler room machinists would also be inappropriate because itwould include some, but not all members of the machinists craft em-ployed by the Employer.4The third alternative unit suggested by4Ethyl Corporation(Sodium and TetraethylLead Areas),80 NLRB 9;Teletype Corpo-ration, 79NLRB 1044;Shell Oil Company,Incorporated,79NLRB 618;InternationalHarvesterCompany,77 NLRB 520. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Petitioner, a unit of can shop employees, conforms with the unitnow represented by the Petitioner and, as the Employer and the In-tervenor agree, is appropriate.Accordingly, we find that all production and maintenance employeesin the can shop at the Borden Company plant, Modesto, California;the Carnation Company plant, Gustine, California; and the SegoMilk Products Company plant, Salinas, California, excluding allother employees and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretoallot shall be conducted as early as possible, but not later than 30days from the-date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor.Relations Board Rules and Regulations, among the employees in the.unit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Association of Machinists, District Lodge No.41 and District Lodge No. 93.5The compliance status of District Lodge No. 93 has lapsed since the hearing in thismatter.The Regional Director is herewith instructed to delete District Lodge No. 93from the ballot in the election directed herein if District Lodge No. 93 has not, within 2weeks from this date,renewed its compliance with Section 9 (f), (g), and(h).No election-shall be scheduled within the 2-week period allowed until and unless compliance has beendetermined.r